TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-00-00757-CR




                                     William Mayes, Appellant

                                                  v.

                                   The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
          NO. 003103, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




                 Appellant William Mayes pleaded guilty to possessing cocaine. See Tex. Health &

Safety Code Ann. § 481.115(a), (d) (West Supp. 2001). The district court adjudged him guilty and

imposed sentence of imprisonment for seven years, as called for in a plea bargain agreement.

Appellant perfected an appeal from the court’s rulings on pretrial motions. See Tex. R. App. P.

25.2(b)(3)(B).

                 No reporter’s record was filed. In response to a notice from this Court, appellant’s

retained attorney informed the Court in writing that appellant “wishes to abandon his appeal” and

“has not requested any relief under this appeal.” We ordered the appeal submitted without a

reporter’s record and without briefs. See Tex. R. App. P. 37.3(c)(1), 38.8(b)(4).
               We have examined the clerk’s record and find no fundamental error that should be

considered in the interest of justice. The judgment of conviction is affirmed.




                                              __________________________________________

                                              Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Yeakel and Patterson

Affirmed

Filed: June 29, 2001

Do Not Publish




                                                 2